ORDER **
Rodney West seeks leave to file a second or successive habeas petition on seven claims. The first four of these claims explicitly challenge Montana’s refusal to grant him parole. As to those claims, the application is denied as unnecessary because his claims pertain to the calculation of his release date. See Hill v. Alaska, 297 F.3d 895 (9th Cir.2002). The remaining three claims, enumerated as grounds five, six, and seven in West’s application, pertain to the initial imposition of his sentence. These are claims that could have been brought in one of West’s earlier habeas petitions. He has not evinced any new constitutional rules or new facts that counsel in favor of permitting him to file a successive habeas petition on any of these three grounds. 28 U.S.C. § 2244(b)(2). Therefore, with respect to grounds five, six, and seven, West’s application is denied.
APPLICATION DENIED.

The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).